Citation Nr: 0632696	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  93-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
strain with degenerative changes, for the period from 
September 26, 2003 to March 16, 2005, and in excess of 20 
percent thereafter (with the exception of the period from May 
18, 2005 to July 1, 2005).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  The Board remanded this case back to 
the RO for additional development in September 1995, June 
2000, and June 2004.

In June 2004, the Board denied an initial evaluation in 
excess of 10 percent for chronic low back strain with early 
degenerative changes, for the period prior to September 26, 
2003.  It remanded to the Appeals Management Center in 
Washington, D.C. for further development the issue of the 
evaluation of the veteran's low back disability for the 
period beginning on September 26, 2003, the effective date of 
revised regulations governing the rating of spinal disorders.


FINDINGS OF FACT

1.  The veteran's low back strain with degenerative changes, 
for the period from September 26, 2003 to March 16, 2005, 
manifests subjectively with complaints of pain, a near normal 
range of motion of the lumbar spine, and medical evidence of 
degenerative disc disease and spinal stenosis.

2.  The veteran's low back strain with degenerative changes, 
for the period after March 17, 2005 (with the exception of 
the period from May 18, 2005 to July 1, 2005), manifests with 
a normal gait and no abnormal appearance of the lumbar spine.  
Flexion was from 0 to 60 degrees, at which point the veteran 
experienced pain, extension was to 20 degrees, right lateral 
flexion was to 20 degrees, and left lateral flexion was to 20 
degrees, but did result in pain.  Left and right lateral 
rotation was from 0 to 45 degrees.  X-rays of the lumbar 
spine showed degenerative disc disease.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for low back strain with degenerative changes, for 
the period from September 26, 2003 to March 16, 2005, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a 
Diagnostic Code (DC) 5010-5237 (2005) (effective September 
26, 2003).

2.  The schedular criteria for a rating in excess of 20 
percent for low back strain with degenerative changes, for 
the period after March 17, 2005 (with the exception of the 
period from May 18, 2005 to July 1, 2005) are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.71a DC 5010-5237 
(2005) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1992, the RO granted service connection for chronic 
low back strain with early degenerative changes, effective 
February 1, 1992, the date of the veteran's claim.  In 
September 1999, the RO increased the veteran's initial rating 
for this disorder from 0 percent to 10 percent, effective 
February 1, 1992.  In October 2005, the RO increased the 
initial rating from 10 percent to 20 percent, effective March 
17, 2005, the date of the veteran's last VA examination.  
Finally, in February 2006, the RO granted a temporary 100 
percent evaluation for a surgery and convalescence period 
from May 18, 2005 to July 1, 2005, pursuant to 38 C.F.R. 
§ 4.30, and awarded a rating of 20 percent thereafter.

The veteran underwent a VA examination in October 2000.  The 
medical examination report reflects that the veteran reported 
intermittent pain, which could be severe enough to limit his 
activities for two or three days.  He reported being unable 
to walk or stand for longer than 30 minutes to one hour.  He 
used a TENS unit for severe pain.  He denied radiation, 
numbness, tingling down his legs, or bowel or bladder 
incontinence.  The veteran reported that he worked with 
junior ROTC, but was unable to hunt or do handyman 
activities.  Physical examination revealed no tenderness or 
listing.  Loss of lordosis was seen.  Range of motion on 
forward flexion was to 90 degrees and extension to 20 
degrees.  Lateral bending was to 30 degrees bilaterally.  
Straight leg raising was negative bilaterally.  Motor 
strength was 5/5 throughout and reflexes symmetrical.  Light 
sensation was grossly intact except for tingling at the tips 
of the toes bilaterally, but it did not follow a neurologic 
distribution.  Loss of hair on the shins bilaterally was 
noted, but hair was seen on the dorsum of the foot.  Dorsalis 
pedis pulse was 2+ bilaterally.  

The examiner noted a December 1998 magnetic resonance imaging 
(MRI) scan of the veteran's lumbar spine, which revealed 
congenital spinal stenosis with central disc bulging at L4-L5 
and L5-S1, and mild grade I spondylolisthesis of L5 on S1.  
The examiner rendered a diagnosis of spinal stenosis and 
degenerative disc disease of the lumbar spine.  The examiner 
noted that the veteran's symptoms had not progressed, and he 
was functioning well, though exacerbations would occur.

An August 2004 VA outpatient medical record reflects the 
veteran was seen for follow-up of disorders, including 
chronic low back pain as moderate to severe lumbar stenosis 
at levels L3/L4 and L4/L5.  This was treated with tolmetin.

A December 2004 VA outpatient medical record reflects a MRI 
scan of the lumbar spine which revealed degenerative changes, 
especially at L4-L5 where severe spinal stenosis was noted.

A March 2005 VA neurosurgery clinic record reflects the 
veteran was scheduled for an August 2005 lumbar laminectomy 
and diskectomy.  A recent MRI scan showed severe stenosis at 
the L4-L5 level and moderate stenosis at the L5-S1 level due 
to a combination of herniated discs and ligamentous 
hypertrophy.  The veteran complained of mild low back pain 
that radiated down into the lower extremities with the pain 
worse on the right as well as bilateral lower extremity 
numbness and weakness with walking.  On examination, it was 
noted the veteran had a pretty good range of motion of the 
lumbar spine and a mild positive straight leg raise 
bilaterally at 45 degrees.  

The veteran underwent a VA examination of the lumbar spine in 
March 2005 as directed by the Board's June 2004 remand.  The 
examiner reviewed the claims file and noted MRI scans in 1998 
that confirmed the presence of congenital spinal stenosis and 
degenerative disc and joint disease on multiple levels.  
According to the examination report, the veteran reported 
back problems ever since 1975 with low back pain off and on 
for years, primarily characterized as stiffness and some 
soreness.  The veteran described the back pain as pretty much 
midline though it sometimes radiated to the sides.  Tolmetin 
helped relieve his symptoms and hydrocodone was prescribed 
but made him sluggish the following day.  

Since November 2004, the veteran complained of changes in his 
symptoms with significant back pain localized to the right 
side.  It radiated down his right leg and often times was 
associated with parasthesias into his right foot.  This was 
manifested when he walked more than 50 yards and had to stop 
for a rest of about 20 minutes.  He also found that if he 
stood for any appreciable time, especially after 20 to 30 
minutes, he experienced the same type of symptoms.  He 
estimated pain during these flare-ups could escalate to 8/10.  
He had no difficulty when sitting.  Infrequently the pain 
awoke him at night and any morning stiffness tended to 
improve as the day progressed.  A MRI scan from December 2004 
revealed the presence of a congenitally narrow lumbar canal, 
and severe stenosis due to degenerative disc disease as well 
as degenerative changes at L4-L5.  Degenerative changes were 
also noted at L5-S1.  According to the examination report, 
this demonstrated a significant progression in MRI findings 
from those done in 1998.  It was noted the veteran was 
scheduled to undergo surgery in five months.  The veteran had 
not missed any time from work as his job allowed him to sit, 
and there were no periods of incapacitation noted over the 
previous 12 months.  His biggest complaint was noted as the 
inability to walk distances.  Mobility only was affected when 
he bent to put on his shoes.  He also wore a back brace.  

On examination, the veteran had a normal gait and there was 
no abnormal appearance of the lumbar spine.  There was no 
palpable tenderness present.  Range of motion was flexion 
from 0 to 60 degrees, at which point the veteran experienced 
pain and then was able to flex from 60 to 90 degrees, but 
said his pain level escalated to 5/10.  Repetitive flexion of 
the back did not increase his pain level nor did it result in 
any decrease in range of motion.  The veteran was able to 
flex to 90 degrees, but with the pain as described.  
Extension was to 20 degrees, right lateral flexion was to 20 
degrees, left lateral flexion was to 20 degrees, but did 
result in pain.  He could rotate from 0 to 45 degrees towards 
the left and right.  Straight leg raises were negative 
bilaterally, reflexes were 2+ and symmetrical, and there was 
no evidence of muscle spasms.  X-rays of the lumbar spine 
showed diffuse degenerative disc and joint disease.  The 
impression of the examiner was lumbar spinal stenosis due to 
degenerative disc disease and congenital lumbar spine.

Private hospital records from April to September 2005 reflect 
the veteran's back surgery after six-month complaints of low 
back pain and severe, aching pain in the right leg.  Pain was 
intermittent and worse with standing, walking, lifting, 
twisting, bending, squatting and kneeling.  Lumbar spinal 
stenosis and neurogenic claudication were diagnosed before a 
lumbar laminectomy at L3 to L5 in May 2005.  The surgeon 
noted minimal back pain, no leg pain, and the veteran weaned 
off all pain medications within two weeks of the surgery.  
When seen in September 2005, the veteran was not taking any 
medications and had no distal radiation of symptoms.  He had 
increasing fatigue in the upper back and thought he might 
have done too much and injured the previous surgery site.  
Examination revealed good range of motion for the cervical 
spine and negative results for the straight leg test.  It was 
noted the veteran needed some strengthening of his lower 
back.  Physical therapy was scheduled and he could take 
Flexeril and Lortab, medications he already had at home.

July 2005 VA neurosurgery clinic records reflect the veteran 
elected a laminectomy at a private hospital because it could 
be scheduled sooner than at the VA.  It was noted the 
veteran's symptoms were improved, that he was walking better 
and further, and that standing did not incite symptoms of 
neurogenic claudication.  On examination, the veteran had a 
normal gait without a limp and he rose from a seat with only 
mild difficulty.  X-rays showed mild anterolisthesis of L4 on 
L5 and L3 on L4 with a flexion view of the lumbar spine.  
Minimal anterolisthesis of L4 on L5 was seen with an 
extension view of the spine.

II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law, many years 
after the veteran filed his claim.  Regulations implementing 
the VCAA have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand as the Secretary of 
Veterans Affairs has determined that the VCAA applies to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in July 2004 and October 2005.  
By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted July 2004 and October 2005 "duty to assist" 
letters were issued after the Board's latest remand, in part, 
because the VCAA was enacted years after the RO's rating 
decision on appeal was issued.  However, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  All VA notices 
must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased initial rating for 
his service-connected back disorder for the appropriate 
periods of time involved in this appeal.  Therefore, any lack 
of notice by the VA to the veteran as now required by Dingess 
and Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).




B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
The additional code is shown after a hyphen.  38 C.F.R. 
§ 4.27 (2005).  The hyphenated diagnostic code in this case 
indicates that the veteran's disorder concerns traumatic 
arthritis (DC 5010) and lumbosacral strain (DC 5237).  

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma 
that is substantiated by X-ray findings is rated under the 
rating criteria for degenerative arthritis.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, DC 5003 (2005).  However, when the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  Id.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under DC 5237.  See 
38 C.F.R. § 4.71a (effective Sept. 26, 2003).

The general rating formula for diseases and injuries of the 
spine provides the following rating criteria with or without 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease:  a 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

Further, a 40 percent evaluation is warranted for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent evaluation is appropriate for unfavorable ankylosis 
of the entire spine.  Id.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  See Note 2, General Rating Formula for 
Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V 
(2005).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, resulting in difficulty walking, 
restricted chewing, limited breathing, gastrointestinal 
symptoms, dyspnea or dysphagia, atlantoaxial or cervical 
subluxation or dislocation, or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment at 0 
degrees represents favorable ankylosis.  See Note 5 at id. 


September 26, 2003 to March 16, 2005

The veteran's service-connected low back strain with 
degenerative changes for the period from September 26, 2003 
to March 16, 2005 is currently evaluated as 10 percent 
disabling under DC 5010-5237.  Upon review of the objective 
and competent medical evidence of record, the Board concludes 
that an initial rating in excess of 10 percent for this time 
period is not warranted.  

The medical evidence for this time period is not plentiful 
and was directed to an earlier somewhat different rating 
scheme that was revised in September 2003.  However, the 
final applicable VA examination before the regulation change 
shows the veteran's range of motion was near normal and signs 
of his arthritis did not exceed the involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, 
DC 5003.  The October 2000 VA examination contains the only 
measurement in the record of the range of motion of the 
lumbar spine prior to March 2005.  In 2000 flexion was to 90 
degrees and extension to 20 degrees with lateral bending to 
30 degrees bilaterally.  This is close to the normal range of 
motion for the thoracolumbar spine found in Note 2 of the 
general rating formula at 38 C.F.R. § 4.71a, Plate V.  This 
examiner diagnosed spinal stenosis and degenerative disc 
disease of the lumbar spine.  Spinal stenosis and 
degenerative disc disease are rated in the same fashion to 
the same degree under either DC 5237 or DC 5238 of the 
September 2003 revised regulations.  The 2000 examiner also 
noted the veteran's symptoms had not progressed and that he 
functioned well though exacerbations would occur.

As documented above, there is no medical evidence of 
favorable or unfavorable ankylosis of the spine in this time 
period, thus also preventing any increase in excess of 10 
percent under the general rating formula for the spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  In 
addition, the veteran's range of motion for his lumbar spine 
measured during the October 2000 VA examination does not 
support any increase in excess of 10 percent under the 
general rating formula.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005).

Additionally, the evidence is negative for any findings 
during the relevant time period indicating any involvement of 
the discs of the thoracolumbar segment of the spine in 
incapacitating episodes, which requires doctor-ordered bed 
rest of a certain duration.  See 38 C.F.R. § 4.71a, DC 5243 
(effective September 26, 2003).  

In view of the foregoing, therefore, the Board concludes that 
the objective medical evidence preponderates against the 
veteran's claim for an increased rating for his service-
connected low back disorder.  As a result, his claim for an 
initial rating in excess of 10 percent disabling for the 
period from September 26, 2003 to March 16, 2005, is denied.

The preponderance of the objective medical evidence for the 
period does not support an initial rating in excess of 10 
percent for the veteran's back condition.  See 38 C.F.R. 
§ 4.71a, DC 5010-5237 (2005) (effective September 26, 2003).  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).


After March 17, 2005

The veteran's service-connected low back strain with 
degenerative changes for the period after March 17, 2005 is 
currently evaluated as 20 percent disabling under DC 5010-
5237.  The RO awarded an increased rating based on the 
results of the March 17, 2005 VA examination.  (The award 
does not interfere with the temporary 100 percent evaluation 
granted for the veteran's special convalescence period 
between May 18, 2005 and July 1, 2005.)

The 2005 VA examination showed a normal gait and no abnormal 
appearance of the lumbar spine.  Flexion was from 0 to 60 
degrees, at which point the veteran experienced pain, 
extension was to 20 degrees, right lateral flexion was to 20 
degrees, and left lateral flexion was to 20 degrees, but did 
result in pain.  Left and right lateral rotation was from 0 
to 45 degrees.  The combined range of motion was 121 degrees, 
compared to the normal combined range of motion of the 
thoracolumbar spine of 240 degrees, as reflected in Note 2 of 
the General Rating Formula at 38 C.F.R. § 4.71a.  These range 
of motion measurements reflect more the criteria for a 20 
percent rating under the general formula (where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees) than anything higher.  

Also, X-rays of the lumbar spine showed degenerative disc 
disease and would entitle the veteran at a minimum to his 10 
percent rating, pursuant to DC 5003.  

The March 2005 VA examination, together with the remainder of 
the medical evidence of record for the period after this 
exam, discussed above, shows the veteran had recovered soon 
after his May 2005 lamindectomy with improved symptoms, less 
pain, a normal gait and the ability to rise from his seat 
with only mild difficulty.  

As documented above, there is no medical evidence of 
favorable or unfavorable ankylosis of the spine in this time 
period, thus also preventing any increase in excess of 20 
percent under the general rating formula for the spine.  
38 C.F.R. § 4.71a, DC 5235 to DC 5243 (2005).  

Additionally, the evidence is negative for any findings 
indicating any involvement of the discs of the thoracolumbar 
segment of the spine in incapacitating episodes, which 
requires doctor-ordered bed rest of a certain duration.  See 
38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).  
Private medical records dated in May and June 2005 show a 
speedy recovery after the veteran's back surgery and do not 
support any notion of incapacitating episodes under the 
rating formula for intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, DC 5243 (2005).  The evidence of record is 
not compatible with a finding of 4 to 6 weeks of bed rest to 
support a rating in excess of 20 percent for intervertebral 
disc syndrome.  Id.

The preponderance of the objective medical evidence does not 
support a rating in excess of 20 percent for the veteran's 
back disorder for the period after March 17, 2005.  See 
38 C.F.R. § 4.71a, DC 5010-5237 (2005) (effective September 
26, 2003).  Moreover, the evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

The Board also has carefully considered the veteran's 
statements that his back disorder caused daily discomfort and 
pain.  In DeLuca, supra, the Court held that in evaluating a 
service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  Here, the objective medical evidence shows 
some limitation of the range of motion of the thoracolumbar 
spine, as noted by the examiners, for the two time periods at 
issue in this appeal.  However, there is no evidence of any 
incapacitating episodes requiring bed rest.  Increased pain 
and greater symptoms as reflected in the record are reflected 
in the increased rating from 10 percent disabling to 20 
percent disabling, effective at the time of the 2005 VA 
examination.  There was no excessive fatigability and no 
incoordination.  The findings of this record on appeal are 
not representative of ratings exceeding 10 percent for the 
period prior to March 17, 2005 or of ratings exceeding 20 
percent for the period after March 17, 2005 under any of the 
applicable diagnostic codes set forth above.  See also DeLuca 
v. Brown, supra.

Finally, there is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

An initial rating in excess of 10 percent for low back strain 
with degenerative changes, for the period from September 26, 
2003 to March 16, 2005, and in excess of 20 percent 
thereafter (with the exception of the period from May 18, 
2005 to July 1, 2005) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


